Citation Nr: 1134451	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for left knee chondromalacia patella, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for congestive heart failure.

3.  Entitlement to service connection for pulmonary embolism.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by  the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran has raised issue of service connection for chronic fatigue in May 2003, but this has not been adjudicated by the RO.  This matter is referred to the RO for appropriate action.  

The issues of service connection for congestive heart failure, pulmonary embolism, GERD, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has left knee range of motion from 0 degrees of extension to 140 degrees of flexion.  He has no more than moderate left knee recurrent subluxation or lateral instability. 






CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for left knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in September 2009.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA assisted the Veteran in obtaining evidence; examined the Veteran for left knee chondromalacia patella  in October 2003 and February 2008.  These examinations were adequate for rating purposes because they addressed the Veteran's complete range of symptoms, included range of motion and stability testing to allow for appropriate consideration under the rating schedule and addressed factors such as pain, increased weakness, fatigability, incoordination, and effect on daily life.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The RO has rated the Veteran's left knee chondromalacia patella disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which is for recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

The Board will also consider any other Diagnostic Code that may be applicable.

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under DC 5003, if there is non-compensable limitation of motion, and X-ray evidence of arthritis, a 10 percent rating may be applied.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in October 2003, the Veteran had no history of sudden instability, or of incoordination or weakness.  Clinically, he had grade one instability of his medial collateral ligament of his left knee.  Anterior and posterior drawer signs were negative.  His left knee flexed to 115 degrees and there was genu recurvatum of the left knee at 20 degrees of extension, although the examiner stated that repetitive motion of the knees did not restrict the mobility any.  He had positive patellofemoral compression and tenderness over the articular surface of the patella.  The Veteran experienced quite a bit of discomfort in the anterior compartment at the end of the range of motion after repetitive motion testing.  X-rays of his left knee showed very minimal early narrowing of the medial compartment and moderate diminution of the cartilaginous space in the patellofemoral articulation.  

The February 2008 VA examination report shows that the Veteran had left knee range of motion from 0-140 degrees, with no crepitus.  His gait was within normal limits and he had no unusual shoe pattern and did not require any assistive device for ambulation.  X-rays of the left knee were normal. 

Based on the evidence, the Board finds that a rating of greater than 20 percent is not warranted for left knee disability.  

The Veteran has essentially a full range of motion.  The 2003 VA examination showed flexion to 115 degrees and genu recurvatum at 20 degrees of extension, but also indicate no loss of mobility at all.  The 2008 VA examination showed a range of motion of flexion to 140 degrees and extension to 0 degrees.  This represents full  range of motion for the left knee.  Therefore, there is no basis for a rating under DC 5260 or 5261.  Similarly, there was no evidence of arthritis on VA examination in 2008.  Although the 2003 VA examination did show some narrowing of the joint space it was described as very minimal, and in any event since the limitation of motion does not even rise to the non-compensable (0 percent level of flexion to 60 degrees or less or extension to 5 degrees or more) there is no basis for a rating under DC 5003 either.
The Veteran's left knee disability is currently rated as 20 percent disabling based on moderate instability under DC 5257.  There is no evidence of severe instability that would warrant a 30 percent rating under DC 5257.  On VA examination in October 2003, the Veteran denied any sudden instability and he had grade one instability of his medial collateral ligament and negative anterior and posterior drawer signs.  On VA examination in February 2008, the Veteran had a normal gait and no incoordination after repetitive use, and his anterior and posterior cruciate ligaments and medial and lateral collateral ligaments of the left knee were within normal limits.  

Applying the DeLuca criteria and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Veteran denied incoordination, weakness, stiffness, swelling, lack of endurance, and fatigability on VA examinations and repetitive motion did not restrict mobility.  
On VA examination in February 2008, the Veteran had a normal gait and no incoordination after repetitive use.  The Board finds no basis for a rating in excess of 20 percent based on the DeLuca criteria and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Extraschedular

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability. For these reasons, referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

ORDER

An increased rating in excess of 20 percent for left knee chondromalacia patella is denied.


REMAND

The Veteran claims that service connection is warranted for congestive heart failure, pulmonary embolism, and GERD because he has them and he was around chemicals and a lot of smoke in service that he had to breathe.  He also argues that service connection is warranted for depression, as secondary to his pain from his service-connected knee disabilities.  There is current evidence of cardiac disability as reflected by VA medical records showing cardiomyopathy in September 2002.  He is on long term anticoagulation therapy for pulmonary embolus and infarction according to January 2003 evidence.  There was an assessment of gastric reflux disease in March 2003.  The Veteran has a history of substance abuse shown in 2002 records and complains of depression and attributes it to knee pain, and the RO indicated in March 2004 that complaints of depression have been noted several years post-service.  The Board accepts that the Veteran was around smoke and chemicals during service, as he was in the Marine Corps and was awarded the Kuwait Liberation Medal, the Southwest Asia Service Medal with 3 stars, and the Combat Action Ribbon.  Moreover, he has service-connected right and left knee disabilities to which his complaints of depression may be related.  Accordingly, VA examinations are required as indicated below.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) to address the nature and etiology of any heart, pulmonary, gastroesophageal, and psychiatric disorders.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current heart, pulmonary, gastroesophageal, or psychiatric disorder had its onset during active service or is related to any in-service event, disease or injury, including claimed smoke and chemical exposure; or that any psychiatric disorder was caused or aggravated (made chronically worse) by the Veteran's service-connected knee disabilities.  The examiner should provide a complete rationale for the opinion.

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for the claimed disabilities.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


